FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.      15-30009

               Plaintiff-Appellee,               D.C. No. 2:12-cr-00016-DLC

 v.
                                                 MEMORANDUM*
JARRETT ANTHONY WALKER,

               Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jarrett Anthony Walker appeals from the district court’s judgment and

challenges his guilty-plea conviction and 188-month sentence for receipt of child

pornography, in violation of 18 U.S.C. § 2252(a)(2). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Walker’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Walker the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Walker waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-30009